REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Claims 1 and 11 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose identifying  a registration associated with the device in a routing table,  wherein the 
registration is identified based on the first stream identifier; determining 
a destination for the second stream based on the request to establish the second stream; sending a stream acceptance packet to the device, wherein the stream acceptance packet comprises the first stream identifier and an input for generating a second stream identifier; adding a first association to the registration based on the request to establish the second stream.
It is noted that the closest prior art, Redding et al. (US 20200336520, Oct. 22, 2020) shows  the establishment of the connection includes receiving & first packet via tne first channel that indicates a first modulation scheme, the first packet indicates a first set of stream parameters associated with the second channel for the transmission and the reception of the packets.
It is noted that the closest prior art, Abraham et al. (US 20200092923, Mar. 19, 2020) shows IOT devices provide for automated communication between machines endeavor of access to a service device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464